Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 1 of 29 PageID #: 50




                     EXHIBIT 2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 2 of 29 PageID
                            49D03-2102-PL-005837                            #: 2/19/2021
                                                                         Filed: 51       4:56 PM
                                                                                                                 Clerk
                                          Marion Superior Court 3                               Marion County, Indiana




                INDIANA COMMERCIAL COURT
    STATE OF INDIANA              )            MARION COUNTY SUPERIOR COURT
                                  ) SS:
    COUNTY OF MARION              )            CAUSE NO. 49D__-2101-PL-_________

    STEAK N SHAKE INC. (F/K/A STEAK N                        )
    SHAKE OPERATIONS, INC.),                                 )
                                                             )
                   Plaintiff,                                )
                                                             )
           v.                                                )
                                                             )
    FORTRESS INVESTMENT GROUP LLC,                           )
                                                             )
                   Defendant.                                )

                                            COMPLAINT

           Plaintiff Steak n Shake Inc., f/k/a Steak n Shake Operations Inc. (“Plaintiff” or “Steak

    n Shake” or the “Company”) for its Complaint against Fortress Investment Group LLC

    (“Defendant” or “Fortress”), alleges and states as follows:

                                  NATURE OF THE ACTION

           1.      Steak n Shake is a restaurant chain headquartered in Indianapolis, Indiana.

    Steak n Shake brings this action to recover damages against Fortress, a New York-based

    investment firm engaged in leveraged buyouts, hedge fund management, vulture investing,

    and other financial strategies. As explained in more detail below, Fortress obtained sensitive

    and confidential business information from Steak n Shake after agreeing not to use that

    information to disadvantage the Company or for any reason other than to consider a potential

    real estate deal. Fortress then ignored its promise and used that confidential information to

    acquire a majority of Steak n Shake’s outstanding debt with the intent of acquiring the

    Company. In so doing, Fortress breached its agreement with Steak n Shake. This scheme

    has cost Steak n Shake millions of dollars and countless hours of management attention at a
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 3 of 29 PageID #: 52



   critical time, with the COVID-19 pandemic raging across the country and the Company in

   the midst of transitioning its service model. Fortress must be held to account for its breach,

   and for its bad faith conduct.

          2.      Like many restaurant chains, Steak n Shake has been deeply affected by the

   COVID-19 pandemic. As a result of government-mandated restrictions on indoor dining,

   the Company was forced to shut the dining rooms of many of its restaurants across the

   country. The resulting cash crunch was particularly acute because Steak n Shake began 2020

   with $181,498,000 in term loans outstanding that were set to mature in March 2021 (as

   defined below, the “Loans”).

          3.      In early 2020, the Loans were trading at a significant discount to their face

   value. In April 2020, Moody’s downgraded its credit rating on the Loans to “Ca,” meaning

   that Moody’s believed that the Loans were “likely in, or very near, default, with some

   prospect of recovery in principal and interest.” In its accompanying report, Moody’s noted

   “given the material deterioration in earnings, cash flow and credit metrics driven by the

   restrictions and closures across its restaurant base due to the efforts to contain the spread of

   the coronavirus.” The downgrade caused the Loans to trade at an even greater discount.

   Steak n Shake, which had been negotiating with its lenders and offering to repurchase

   outstanding Loans, continued its attempts to retire the debt at market prices.

          4.      Separately, Steak n Shake’s management had concluded in 2019 that to be

   best-positioned for success, the Company needed to transition its restaurants from a table-

   service model to a self-service model. That transition would require additional capital.

          5.      Unlike many restaurant chains, Steak n Shake owns much of the real estate

   on which its restaurants are built. In the summer of 2020, Steak n Shake decided to explore

                                                  2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 4 of 29 PageID #: 53



   raising cash by selling a portfolio of fifteen real estate properties with the restaurants

   included (as defined below, the “Properties”). Steak n Shake developed a sale process for

   the Properties, engaged a marketing agent, and populated a digital data room with

   confidential information.

           6.      In July 2020, Fortress expressed interest in purchasing the Properties.

   Fortress is a large institution with several different investment strategies, so its interest in the

   Properties seemed bona fide at the time. In hindsight, however, it appears that Fortress never

   planned to purchase the Properties. Instead—as discussed in more detail below—Fortress

   used its supposed interest in the Properties as a Trojan horse to obtain confidential

   information about Steak n Shake itself as part of a strategy to take over the entire Company.

           7.      Before commencing negotiations and providing Fortress with access to

   confidential information to perform its purported due diligence on the Properties, Steak n

   Shake insisted that Fortress sign a non-disclosure agreement that would preclude it from

   using any of Steak n Shake’s confidential information to the Company’s detriment. Fortress

   agreed, and on July 17, 2020, Fortress executed a Mutual Confidentiality Agreement (as

   defined below, the “MCA”). In the MCA, Fortress acknowledged that the confidential

   information it received from Steak n Shake was uniquely valuable and agreed to not use the

   information “to gain a competitive or other advantage” over Steak n Shake, or for any

   purpose “other than to assist in [Fortress’s] internal analysis and evaluation” of its potential

   purchase of the Properties. Fortress further agreed that this proscription applied to its

   affiliates and would remain in place for one year.

           8.      In reliance on the commitments in the MCA, Steak n Shake began providing

   Fortress with confidential information. Fortress received information regarding, among

                                                    3
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 5 of 29 PageID #: 54



   other things: the status of the marketing and sale process for the Properties; the number of

   potential purchasers who had surfaced to conduct diligence on the Properties; the level of

   interest being shown by those potential buyers; the Company’s plan to conduct an auction

   of the Properties; and the status of the Company’s negotiations with its lenders, whose

   permission would be required for a sale because the Properties were part of the collateral

   securing the Loans. Steak n Shake also gave Fortress access to a digital data room containing

   confidential property-level information. Steak n Shake never would have provided this

   confidential information to Fortress if Steak n Shake knew that Fortress would misuse it for

   purposes other than considering the purchase of the Properties. But that is exactly what

   Fortress did.

          9.       Fortress did not purchase the Properties. Instead, Fortress repeatedly changed

   the terms of its offer and made demands that effectively stalled the transaction. And, at

   around the same time that Fortress entered into the MCA and began receiving Steak n

   Shake’s confidential information, it surreptitiously began buying Loans from other investors.

   Fortress and its affiliates eventually accumulated more than $89 million in face amount of

   Loans, which represented more than 50% of the total outstanding Loans. Armed with Steak

   n Shake’s confidential information, Fortress paid an average price of about 90% of the face

   amount of the Loans, which was a significant premium over where the Loans had been

   trading.

          10.      Fortress then announced to the Company and the other Lenders that it would

   not accept a negotiated repayment on the Loans. Instead, Fortress said it would either force

   the Company to repay the Loans in full or file for bankruptcy, in which case Fortress intended




                                                 4
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 6 of 29 PageID #: 55



   to “take the keys” to the business via a “credit bid,” i.e., tendering the face amount of the

   Loans in lieu of cash to purchase the Company.

           11.     With the benefit of hindsight, Fortress’s strategy has become clear: it never

   intended to buy the Properties; Fortress wanted to buy Steak n Shake. In other words, when

   Fortress entered into the MCA in July 2020, it was not to kick the tires on a potential real

   estate transaction, but to perform due diligence on the Company itself.

           12.     The Loans that Fortress purchased were secured by substantially all of Steak

   n Shake’s assets. If Fortress could reliably estimate the value of the collateral, then it could

   effectively establish a “floor” for its investment, i.e., the minimum amount that would be

   recovered in the event that Steak n Shake could not repay the Loans. The market perceived

   that the majority of the value in the collateral securing the Loans rested in Steak n Shake’s

   real estate portfolio. So, Fortress would have wanted to learn as much as it could about the

   value of that real estate.

           13.     The property-specific information that Fortress received—as well as other

   valuable information that Steak n Shake provided—enabled Fortress to, inter alia,

   extrapolate the value of Steak n Shake’s total real estate portfolio, understand how the

   Company was handling the sale process, assess the likelihood that Steak n Shake would be

   able to sell the Properties, and ascertain the status of the Company’s negotiations with the

   lenders that would need to approve a sale of the Properties. All of this information would

   be helpful in assessing a potential takeover of the Company.

           14.     Fortress’s subsequent willingness to pay more for the Loans than other

   sophisticated institutional investors begs an obvious question: what did Fortress know that

   those other investors did not? The answer is obvious—Fortress had access to confidential

                                                  5
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 7 of 29 PageID #: 56



   information, provided by Steak n Shake in the context of the proposed real estate transaction

   that other investors lacked.

          15.     In fact, although Steak n Shake did not know it at the time, Fortress was in

   restaurant acquisition mode last year. In May 2020, Fortress purchased the secured debt of

   two other restaurant chains and subsequently used that debt to seize control of each. In each

   case, the target company had experienced liquidity issues as a result of COVID-induced

   restaurant closures that affected their ability to repay maturing debt. And in each case,

   Fortress purchased secured debt at a discount and, when the company was unable to repay

   the debt and was forced into bankruptcy, Fortress used its position as a secured lender to take

   control.

          16.     So, Fortress appears to have deliberately targeted the restaurant industry with

   this loan-to-own strategy.     But Fortress’s brazen use of Steak n Shake’s confidential

   information to target Steak n Shake was precisely what the MCA was intended to prohibit

   and constitutes a clear breach of that agreement. Fortress continued its bad faith conduct

   when, within weeks of signing the MCA, it began using Steak n Shake’s confidential

   information to purchase the Loans through an opaquely named affiliate that obscured

   Fortress’s involvement. And, when Fortress eventually did purchase the Loans through

   entities that could be traced to Fortress, it did so quickly so that it could purchase a majority

   of the Loans before its involvement would be detected. Fortress’s conduct was a clear breach

   of its obligations under the MCA, and has caused significant damage to Steak n Shake, for

   which Fortress should be held liable.




                                                  6
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 8 of 29 PageID #: 57



                                            PARTIES

          17.     Plaintiff Steak n Shake is an Indiana corporation with its principal place of

   business at 107 S Pennsylvania St., #400, Indianapolis, Indiana, 46204. Steak n Shake is a

   fast-casual restaurant chain, with 337 locations in 16 states as of June 30, 2020.

          18.     Fortress is a Delaware limited liability company based in New York.

                                JURISDICTION AND VENUE

          19.     This Court has personal jurisdiction over the parties pursuant to Indiana Trial

   Rule 4.4, which confers jurisdiction over residents and non-residents who conduct business

   within the State. In addition, this Court has personal jurisdiction over Fortress because both

   parties agreed in the MCA to submit to the exclusive jurisdiction of the “state or federal

   courts located in Marion County, Indiana” with respect to “any judicial action for

   enforcement of or relating to” that agreement. This Court also has subject matter jurisdiction

   over this action.

          20.     Venue is proper in this Court pursuant to Indiana Trial Rule 75 and pursuant

   the parties’ agreement to the exclusive jurisdiction of the state or federal courts located in

   Marion County, Indiana.

          21.     Pursuant to Rule 2 of the Indiana Commercial Court Rules, this case is

   eligible for assignment to the Commercial Court Docket.

                                  FACTUAL BACKGROUND

          A.      The Loans and Credit Agreement

          22.     On March 19, 2014, Steak n Shake and two of its subsidiaries entered into a

   Credit Agreement through which certain lenders (the “Lenders”) agreed to extend

   $220,000,000 of credit in the form of term loans to the Company. The Loans mature on


                                                 7
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 9 of 29 PageID #: 58



   March 19, 2021, and are secured by Steak n Shake’s assets, including real property that it

   owns and uses to operate its restaurants.

          23.     Under Section 9.01(a) of the Credit Agreement, the Lenders appointed an

   Administrative Agent and Collateral Agent to act as the Lenders’ agent with respect to the

   Loans. The original Administrative Agent and Collateral Agent was Jefferies Finance LLC,

   although Wilmington Trust subsequently assumed those roles.

          24.     Section 9.01(b) of the Credit Agreement provides that the Administrative

   Agent is permitted to “credit bid and purchase” any collateral for the Loans, but only if the

   “Required Lenders” instruct it to do so. Credit bidding allows a secured creditor to bid for

   and purchase collateral using the debtor’s outstanding debt as all or part of the purchase

   price. Because secured creditors often purchase their debt holdings at a discount prior to a

   foreclosure or bankruptcy but receive credit for the full face amount of the outstanding debt

   in connection with any bid, a credit bidder has an advantage over other potential bidders,

   who must offer the full purchase price in cash.

          B.      Steak n Shake Negotiates With Its Creditors to Retire the Loans

          25.     In early 2020, the Loans were trading at a discount to face value. In April

   2020, Moody’s downgraded its credit rating on the Loans to “Ca,” which meant that

   Moody’s believed that the Loans were “likely in, or very near, default, with some prospect

   of recovery in principal and interest.” Moody’s explained in its accompanying report that:

                  The downgrade reflects the expectation that Steak n Shake will face
                  extreme challenges in addressing the March 2021 maturity of its
                  term loan at par and on economic terms given the material
                  deterioration in earnings, cash flow and credit metrics driven by the
                  restrictions and closures across its restaurant base due to the efforts
                  to contain the spread of the coronavirus.



                                                 8
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 10 of 29 PageID #: 59



           26.      The downgrade caused the Loans to trade at an even greater discount. Steak

    n Shake began negotiations with Wilmington Trust and the Lenders to potentially retire the

    Loans prior to the maturity date at the market price. When these negotiations began, there

    was $181,498,000 in remaining principal outstanding on the Loans and, critically, no

    Required Lenders with enhanced rights under the Credit Agreement.

           27.     Steak n Shake was successful in retiring certain of the Loans. In February

    2020, the Company repurchased and retired approximately $21 million of loans at 80% of

    face value. In April 2020, the Company retired approximately $5 million of loans at 73% of

    the face amount. The Company continued to negotiate with the Lenders through the parties’

    respective advisors in the ensuing months.

           C.      Steak n Shake Decides to Sell Properties to Finance a Transition of its
                   Service Model

           28.     At the same time that Steak n Shake was engaging Wilmington Trust and the

    Lenders with respect to retiring the Loans, it was also transitioning its service model from

    table service to self service. Two years earlier, Steak n Shake’s management had concluded

    that a self-service model would reduce operating costs while also matching evolving

    consumer preferences, and thus would be more profitable in the future.

           29.     Government-mandated restrictions on indoor dining resulting from the

    COVID-19 pandemic made the need to implement that transition more acute. Steak n Shake

    management concluded that to be competitive going forward, it needed to re-emerge post-

    COVID with its new service model in place.

           30.     In an effort to help finance this transition, Steak n Shake decided to explore

    selling a portion of its real estate portfolio. In the summer of 2020, Steak n Shake identified



                                                  9
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 11 of 29 PageID #: 60



    fifteen (15) of its properties (the “Properties”) to sell. Each of these Properties constituted a

    portion of the overall collateral securing the Loans.

            31.    Steak n Shake then began preparing to market and sell the Properties. The

    Company gathered data and information regarding each of the Properties, engaged outside

    advisors, including a marketing agent, and designated Company personnel to lead and

    coordinate the process. Steak n Shake also populated a secure, confidential data room with

    specific, property-level information regarding the Properties.

            D.     Fortress Expresses Interest in the Properties

            32.    In mid-July, Steak n Shake’s marketing agent informed the Company that

    Fortress was potentially interested in bidding on all of the Properties as a collective unit, as

    well as additional restaurant properties in the future.

            33.    Founded in 1998, Fortress is an investment management firm based in New

    York. According to its website, Fortress currently manages approximately $50 billion in

    assets focused on several different strategies, but the bulk of its assets appear to be invested

    in private equity, i.e., acquiring and running businesses with a view towards selling them at

    a profit.

            34.     It appears that, in 2020, Fortress identified the restaurant industry as a source

    of distressed takeover opportunities and sought out restaurant chains with large impending

    debt maturities. In furtherance of this strategy, in May 2020 Fortress, through its affiliate

    SPB Hospitality, LLC (“SPB”), purchased Craftworks Parent LLC (“Craftworks”), a

    company that owned and operated several chains, including Logan’s Roadhouse and

    ChopHouse & Brewery, in a bankruptcy auction. Fortress bought Craftworks’ senior

    secured debt at a discount to its face value. When Craftworks subsequently filed for


                                                   10
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 12 of 29 PageID #: 61



    bankruptcy, Fortress purchased the entire company using the face amount of that debt—$93

    million—as a credit bid. The $93 million credit bid was $45 million less than Fortress had

    offered for the Craftworks business just two months before.

            35.     Also in May, Fortress purchased substantially all of the assets of another

    restaurant chain, The Krystal Company (“Krystal”), out of bankruptcy using a $27 million

    credit bid as consideration for its purchase. As Fortress’s counsel explained, Fortress

    purchased Krystal’s debt from other lenders and then used that debt to structure a credit bid

    and      negotiate      the      purchase       of     the      company’s        assets.      (See

    https://www.alston.com/en/insights/news/2020/06/fortress-investment-group-acquires-

    krystal/) (last visited: February 17, 2021).)

            36.     In the summer of 2020, with the acquisitions of Craftworks and Krystal under

    its belt, Fortress turned its attention to Steak n Shake. It was then that Fortress first expressed

    interest in purchasing the Properties.

            E.      Steak n Shake And Fortress Enter Into The MCA

            37.     Having learned of Fortress’s purported interest in the Properties, the

    Company scheduled an introductory phone call with Fortress and its advisors on July 16,

    2020. Before sharing any confidential information, however, Steak n Shake insisted that

    Fortress sign a non-disclosure agreement. Following that call, Steak n Shake and Fortress

    negotiated and executed a Mutual Confidentiality Agreement (the “MCA”). A true and

    accurate copy of the MCA is attached hereto as Exhibit A.

            38.     The MCA recites that Steak n Shake and Fortress “may provide certain

    information to each other . . . in connection with one or more potential real estate transactions

    between them,” which the parties defined as the “Potential Transaction.” (Ex. 1 ¶ 1.) Steak

                                                    11
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 13 of 29 PageID #: 62



    n Shake and Fortress further agreed that each “desires to permit the other to conduct due

    diligence and analysis in connection with each Potential Transaction while maintaining, in

    accordance with this Agreement, the confidentiality of information provided by” the

    disclosing party. (Id.)

            39.    The parties defined “Confidential Material” broadly to include

                   all confidential and/or proprietary business, financial, technical or
                   other information of the Disclosing Party or its Affiliates (whether
                   or not designated as confidential) furnished on or after the date
                   hereof (whether orally, visually, electronically or in writing or other
                   tangible medium) by or on behalf of the Disclosing Party to
                   Recipient, its Affiliates or Representatives (as defined herein) in
                   connection with or relating to any Potential Transaction.

    (Id. ¶ 2.)

            40.    The Parties further agreed that Confidential Material

                   will include, without limitation, all term sheets and other
                   information relating to a Potential Transaction, reports, documents,
                   trade secrets, technology, product information, recipes and
                   production methods, software, source code, financial statements,
                   financial projections, other financial information, plans, processes,
                   procedures, inventions, know-how, marketing, strategies, forecasts,
                   suppliers, contractors, consultants, purchasing information,
                   customer and pricing lists, studies, contracts and agreements, and
                   any and all analyses, compilations, forecasts, studies, notes or other
                   documents prepared by the Recipient or the Disclosing Party based
                   upon or containing any such information; excluding, however, any
                   such information that: (i) is previously and lawfully known to
                   Recipient or is publicly available or in the public domain at the time
                   disclosed; (ii) becomes publicly available or enters the public
                   domain through no fault of Recipient in breach of this agreement;
                   (iii) becomes available to Recipient or its Representatives from a
                   source, other than the Disclosing Party, its Affiliates or
                   Representatives, whom the Recipient, after reasonable inquiry, does
                   not know to be subject to a legally enforceable restriction against
                   disclosure to the Disclosing Party with respect to such information;
                   (iv) is independently developed by Recipient without reference to or
                   application or use of any Confidential Material; or (v) is specifically
                   approved in writing for release or disclosure by the Disclosing Party
                   without restriction.
                                                  12
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 14 of 29 PageID #: 63



    (Id.)

            41.    Fortress acknowledged and agreed that Steak n Shake’s “Confidential

    Material is a very valuable company asset.” (Id. ¶ 3.) Fortress further acknowledged and

    agreed that “[t]he misuse or improper disclosure of such Confidential Material could cause

    [Steak n Shake] significant competitive injury.” (Id.) Fortress therefore specifically agreed

    (1) to use the Confidential Material it received from Steak n Shake only for the purpose of

    considering a Potential Transaction, (2) not to use the Confidential Material to disadvantage

    Steak n Shake or for any other purpose, and (3) to ensure that anyone within Fortress who

    received Steak n Shake’s Confidential Material would be informed of this obligation and

    directed to comply with it:

                   Each Recipient agrees (i) to treat as confidential in accordance with
                   this Agreement all Confidential Material received from the
                   Disclosing Party, (ii) not to disclose the Confidential Material
                   received from a Disclosing Party, and to take commercially
                   reasonable precautions to prevent such Confidential Material from
                   being disclosed, to anyone other than to its and its Affiliates'
                   employees, subcontractors, officers, directors, managers, partners,
                   potential financing sources, agents, consultants, professional
                   advisors, members, attorneys, and representatives of Recipient or its
                   Affiliates (each a “Representative”) who are assisting in the due
                   diligence or analysis on behalf of Recipient relating to a Potential
                   Transaction and have a need to know such Confidential Material;
                   (iii) not to use such Confidential Material or knowledge or
                   information gained through review of Confidential Material to gain
                   a competitive or other advantage over the Disclosing Party or for
                   any purpose other than to assist in the internal analysis and
                   evaluation by Recipient of the Potential Transaction; (iv) not to
                   disclose to any person or entity other than a Representative that
                   discussions or negotiations are contemplated or taking place
                   regarding any Potential Transaction or any of the terms, conditions,
                   or other facts with respect to a Potential Transaction, including its
                   status, except as required by law; and (v) to ensure that each of its
                   Representatives is informed of the confidential nature of the
                   Confidential Material and is directed to comply with, all of the terms
                   of this Agreement.

                                                 13
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 15 of 29 PageID #: 64



    (Id. (emphasis added).)

            42.     Fortress’s obligations not to misuse the Confidential Material applied to

    Fortress and all of its affiliates and extends until July 21, 2021. (Id.)

            43.     As discussed below, upon information and belief, Fortress had no intention

    of buying the Properties and never intended to comply with its obligations under the MCA.

    Instead, Fortress always intended to use the confidential information to buy the Loans with

    a view towards acquiring the Company at a discount—just as it had done with two other

    restaurant chains in 2020. By signing the MCA, Fortress induced Steak in Shake to share

    confidential information regarding the Company as well as the Properties themselves, both

    of which could prove useful in valuing the Loans’ collateral and thus in setting a floor for

    Fortress’s investment.

            F.      Fortress Submits a Letter of Intent and Conducts Due Diligence

            44.     On July 17, 2020, Fortress provided a non-binding letter of intent to Steak n

    Shake. Fortress’s letter offered a purchase price of $8 million for the Properties and provided

    for a 30-day due diligence period. Fortress also required a 60-day period of exclusivity that

    prohibited Steak n Shake not only from offering the Properties for sale to any other party,

    but also from discussing or negotiating any potential transactions regarding the Properties

    with any other party, upon pain of a $500,000 “termination fee.”

            45.     During the ensuing weeks, Steak n Shake and Fortress engaged in an

    extensive dialogue regarding a potential purchase of the Properties. The Company and its

    advisors had several discussions with Fortress and its advisors and provided Fortress with a

    significant amount of information regarding the Properties, including the status of the

    marketing and sale process for the Properties, the number of potential purchasers who had


                                                   14
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 16 of 29 PageID #: 65



    surfaced to conduct diligence on the Properties, the level of interest being shown by those

    potential buyers, and the Company’s plan to conduct an auction of the Properties.

           46.     On July 27, 2020, executives from Steak n Shake and Fortress held a

    telephone call, ostensibly to discuss a potential sale of the Properties. During that call, Steak

    n Shake’s senior management shared confidential information with Fortress about Steak n

    Shake’s business strategy, including details on Steak n Shake’s plan to sell the Properties to

    invest in modernizing its restaurants, as well as issues that Steak n Shake was having with

    the Lenders. The Company and Fortress also discussed Steak n Shake potentially selling

    additional properties to Fortress, in the context of this or a possible subsequent transaction.

    Steak n Shake’s executives shared this confidential information with their counterparts at

    Fortress in good faith to provide context around the sale of the Properties and the timing of

    the proposed transaction—and only because Fortress had signed the MCA. At the time,

    Steak n Shake had no idea that Fortress actually intended to use that information to decide

    whether to buy the Loans as a strategy to take control of the Company at a discount.

           47.     Following that call, Steak n Shake provided Fortress with a link to a digital

    data room containing confidential due diligence materials. These materials consisted of data

    and documents related to the Properties, including land surveys, title commitments,

    declarations of lot restrictions, property digests, elevation certificates, and Phase I

    Environmental Site Assessments.

           48.     Steak n Shake supplemented the documents in the digital data room on July

    29, 2020. These additional materials included tax notices and financial information related

    to outstanding taxes on some of the Properties. As with the other documents in the digital




                                                   15
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 17 of 29 PageID #: 66



    data room, Steak n Shake considered this information to be “Confidential Material” under

    the MCA.

           49.     On July 30, 2020, Fortress sent Steak n Shake a revised letter of intent to

    purchase the Properties for $7 million. The revised letter of intent proposed to extend the

    due diligence and exclusivity periods contemplated in the previous letter of intent to August

    24, 2020, and provided Fortress with the option to extend the exclusivity period another 10

    days at its sole discretion. Fortress continued to demand a $500,000 “termination fee” in the

    event Steak n Shake engaged in discussion with other potential buyers.

           50.     Despite demanding that Steak n Shake not negotiate with—let alone sell the

    Properties to—any other parties, Fortress ultimately did not purchase the Properties. Instead,

    Fortress used Steak n Shake’s confidential information to purchase the Loans with an eye

    towards gaining control of the entire Company.

           G.      The Confidential Information Was Valuable To Fortress

           51.     As a participant in the sale process, Fortress was given a significant amount

    of confidential information that would be useful to an investor considering buying the Loans

    and potentially the Company. This confidential information—which included property-level

    data as well as other competitively sensitive information about the Company—made it

    possible for Fortress to extrapolate the value of the Company’s total real estate portfolio,

    gain insight into how the Company was handling the sale process, assess the likelihood that

    Steak n Shake would be able to sell the Properties, and learn the status of the Company’s

    negotiations with the Lenders that would need to approve a sale of the Properties.

           52.     This information was highly relevant to an investor considering buying the

    Loans. The market perceived Steak n Shake’s real estate portfolio to represent the bulk of

                                                 16
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 18 of 29 PageID #: 67



    the value of the collateral securing the Loans. The fact that the Loans were trading at a

    significant discount to their face amount indicated that investors believed there was a

    significant risk that the collateral securing the Loans would be insufficient to pay the Loan

    holders in full in the event of default. If Fortress could develop a reliable, independent

    valuation of Steak n Shake’s real estate portfolio, then it could also develop an effective

    “floor” for the value of the Loans, i.e., an assumption of the minimum amount that would be

    available to Lenders in the event they foreclosed on the collateral securing the Loans. That

    information, which was unavailable in the market, would be tremendously valuable in

    deciding whether to purchase Loans, and at what price.

           53.     Additionally, in the course of their discussions, Steak n Shake and its advisors

    conveyed information to Fortress regarding the Company’s business operations, what was

    motivating the Company to sell the Properties, how the sale fit within the Company’s overall

    strategy, the relationship between the Company and the Lenders who would need to approve

    the sale and the status of negotiations between them, and a variety of other things. This

    information would be critical in forming an opinion about the prospects for the overall

    business and whether it was worth owning.

           54.     This is the sort of information that a seller would provide in the ordinary

    course to a potential purchaser of real estate, but that no company would ever provide to a

    lender or third party considering a takeover with a credit bid. Steak n Shake would never

    have provided this information to Fortress had it known that Fortress would use the

    information to the Company’s detriment in violation of the MCA.




                                                 17
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 19 of 29 PageID #: 68



           H.      Fortress Purchases a Majority of Steak n Shake’s Loans
                   And Threatens To “Take The Keys” to the Company

           55.     Not coincidentally, in the weeks after Fortress executed the MCA and began

    receiving confidential information about the Properties, it also began buying Loans without

    Steak n Shake’s knowledge. Tellingly, Fortress did not initially buy Loans in its own name

    or in the name of any of the funds that it manages. Instead, Fortress hid its involvement by

    purchasing the Loans through a joint venture called BJC Ventures LLC. And when Fortress

    finally did begin buying the Loans through other investment funds that could be traced back

    to Fortress, it did so quickly to prevent Steak n Shake from detecting Fortress’s involvement

    before Fortress controlled a majority of the Loans outstanding and held the powers of the

    Required Lenders under the Credit Agreement.

           56.     Fortress now owns more than $89 million in face amount of Loans through

    BJC Ventures LLC as well as four other investment funds that it manages: Drawbridge

    Special Opportunities Fund LP, Drawbridge Special Opportunities Fund Ltd., DBSO TRG

    Fund (A) LP, and Fortress Vintage Securities Fund, L.P.

           57.     Steak n Shake was shocked by Fortress’s brazen disregard for its obligations

    under the MCA and the manner in which it purchased the Loans. The Company had given

    Fortress its confidential information under the express condition that none of that

    information could be used for any purpose whatsoever other than to consider a purchase

    of the Properties. Fortress becoming the majority holder of the Loans and threatening to take

    over the Company is precisely the sort of situation the MCA was designed to prevent. Yet

    Fortress had done exactly what the MCA proscribed.

           58.     Moreover, Fortress purchased these Loans at a substantial premium to the

    prevailing market prices. Fortress’s willingness to pay more than other investors strongly
                                                 18
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 20 of 29 PageID #: 69



    suggests that Fortress had information that other sophisticated market participants did not.

    And, of course, Fortress did have information that other Lenders did not—the confidential

    information it had been given by the Company under the guise of being interested in buying

    the Properties after entering into the MCA in bad faith.

           59.     Steak n Shake’s management thought they were providing this information

    to a potential counterparty to a real estate transaction, not to a vulture investor who would

    use it to purchase the Company’s debt and potentially seize control.

           60.     Because Fortress and its affiliates are now the “Required Lenders” under the

    Credit Agreement, Fortress had the right to direct the Administrative Agent to credit bid the

    entire amount of all the Lenders’ debt at par value to purchase the collateral—a right that has

    substantially increased its negotiating leverage vis-à-vis Steak n Shake.

           61.     Fortress wasted little time putting its ill-gotten leverage to use.       After

    achieving Required Lenders status, Fortress made known that it would not accept Steak n

    Shake’s proposed terms. Instead, Fortress threatened to force Steak n Shake into bankruptcy,

    at which point Fortress would direct the Administrative Agent to credit bid on Steak n

    Shake’s assets and “take the keys” to the Company—exactly as it had done with two other

    restaurant companies just months before. This threat, which Fortress could enforce from its

    position as the Required Lenders, scuttled Steak n Shake’s negotiations with its other

    Lenders and drove up the cost that Steak n Shake had to pay to retire Steak n Shake’s

    outstanding Loans.

           62.     On February 19, 2021, Steak n Shake repurchased the Loans held by Fortress

    and the remaining outstanding Lenders for a total amount of $102,271,683.52.




                                                  19
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 21 of 29 PageID #: 70



           63.      In addition to driving up the cost of retiring the Loans, Fortress’s conduct has

    forced Steak n Shake to incur significant professional fees that it would not have incurred

    but for Fortress’s attempt to take over the business.

                                    Count I: Breach of Contract

           64.      Steak n Shake incorporates herein the allegations of each of the previous

    paragraphs in this Complaint.

           65.      The MCA is a valid and enforceable contract between Steak n Shake and

    Fortress.

           66.      The MCA prohibits Fortress from using Steak n Shake’s Confidential

    Material or knowledge of information gained through review of Confidential Material to

    gain a competitive or other advantage over Steak n Shake or for any purpose other than the

    purchase of the Properties contemplated by the parties at that time.

           67.      Steak n Shake has performed all conditions precedent and duties to Fortress

    under the MCA.

           68.      Fortress has breached its obligations under the MCA by using Steak n Shake’s

    Confidential Material in connection with its purchase of the Loans.

           69.      Steak n Shake has been damaged as a result of Fortress’s breach of the MCA

    in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

           WHEREFORE, Steak n Shake respectfully requests that the Court:

           1) Determine that Fortress is liable to Steak n Shake for breach of contract;
           2) Find that Fortress breached the MCA by using Steak n Shake’s Confidential
                 Material for purposes not permitted under the MCA;



                                                  20
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 22 of 29 PageID #: 71



           3) Award Steak n Shake damages sufficient to compensate it for its losses in an
              amount to be determined at trial;
           4) Award Steak n Shake pre- and post-judgment interest;
           5) Award Steak n Shake its fees and costs; and
           6) Award Steak n Shake such other relief as this Court deems just and proper.


    Dated: February 19, 2021
                                                  Respectfully submitted,

                                                  BARNES & THORNBURG LLP


                                                  /s/ Andrew J. Detherage
                                                  Andrew J. Detherage (#15149-49)
                                                  11 South Meridian Street
                                                  Indianapolis, IN 46204
                                                  Telephone: 317-236-1313
                                                  Facsimile: 317-231-7433
                                                  adetherage@btlaw.com

                                                  -and-

                                                  Lawrence Gerschwer (pro hac vice
                                                  application forthcoming)
                                                  Robert J. Boller (pro hac vice application
                                                  forthcoming)
                                                  Joseph A. Matteo (pro hac vice application
                                                  forthcoming)
                                                  445 Park Avenue, Suite 700
                                                  New York, NY 10022
                                                  Telephone: 646-746-2000
                                                  Facsimile: 646-746-2001
                                                  lgerschwer@btlaw.com
                                                  rboller@btlaw.com
                                                  jmatteo@btlaw.com

                                                  Attorneys for Steak n Shake Inc.




                                                  21
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 23 of 29 PageID
                            49D03-2102-PL-005837                             #:2/19/2021
                                                                         Filed: 72       4:56 PM
                                                                                                 Clerk
                                   Marion Superior Court 3                      Marion County, Indiana




                                EXHIBIT A
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 24 of 29 PageID #: 73




                                  MUTUAL CONFIDENTIALITY AGREEMENT

            STEAK N SHAKE ENTERPRISES,                         INC. (“Company”) and Fortress Investment Group
    LLC, on behalf of           itself   and/or certain funds       managed by          it   and/or   its   afﬁliates (“Interested
    Party”) enter into and agree as provided in this Conﬁdentiality Agreement (the “Agreement”)
    dated as 0f July 17, 2020 (the “Effective Date”).


               1.        Subject Matter of Agreement.


                         (a)      Company          ancl Interested Party (each         a “Disclosing Party”)         may   provide
    certain information to the other (each, a “Recipient”) in connection with                               one or more   potential
    real estate transactions       between them (each a “Potential Transaction”).


                   (b)    Each of Company and Interested Parry desires to permit the other to
    conduct due diligence and analysis in connection with each Potential Transaction while
    maintaining, in accordance with this Agreement, the conﬁdentiality of information provided by a
    Disclosing Party to the Recipient.


            2.     Conﬁdential Material. As used in this Agreement, Conﬁdential Material means
    all conﬁdential and! or proprietary business, ﬁnancial, technical and other information of the
    Disclosing Party or its Afﬁliates (whether or not designated as conﬁdential) furnished on 0r after
    the date hereof (whether orally, visually, electronically or in writing or other tangible medium)
    by or on behalf of the Disclosing Party               to Recipient, its Afﬁliates or Representatives (as               deﬁned
    herein) in connection with or relating t0 any Potential Transaction.            Conﬁdential Material will
    include,        without limitation,      all    term sheets and other information relating to a Potential
    Transaction, reports, documents, trade secrets, technology, product information, recipes and
   production methods,             software, source code, ﬁnancial statements, ﬁnancial projections, other
    ﬁnancial information, plans, processes, procedures, inventions, know-how, marketing, strategies,
    forecasts, suppliers, contractors, consultants, purchasing information, customer and pricing lists,
    studies, contracts         and agreements, and any and               all    analyses, compilations, forecasts, studies,
   notes or other documents prepared                   by   the Recipient or the Disclosing Party based                    upon or
    containing any such information;                   excluding, however, any such information that:                        (i)    is

   previously and lawfully          known to        Recipient or   is   publicly available 0r in the public domain at the
   time disclosed; (ii) becomes publicly available 01' enters the public domain through no fault of
   Recipient in breach of this agreement; (iii) becomes available to Recipient or its Representatives
    from a source, other than the Disclosing Pany,                        its   Afﬁliates 0r Representatives,          whom        the
   Recipient, after reasonable inquily, does not                        know     to   be subject      t0    a legally enforceable
   restriction against disclosure to the Disclosing Party With respect t0                             such information;     (iv) is
   independently developed by Recipient without reference to 0r application or use of any
   Conﬁdential Material; or (v) is speciﬁcally approved in writing for release or disclosure by the
   Disclosing Party Without restriction. For purposes of this Agreement, the term “Affiliate’ shall
   mean each person             or entity controlling, controlled                by or under common control With the
   Recipient 0r the Disclosing Party, as the case              may       be.    For the avoidance of doubt, with respect to

    1418398-2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 25 of 29 PageID #: 74




    Recipient, the term afﬁliate shall only         mean such        afﬁliates to    whom   it   has provided the
    Conﬁdential Material hereunder.


              3.        Conﬁdentiality.   Each Recipient agrees       (i)   to treat as conﬁdential in accordance
    with  this Agreement all Conﬁdential Material received from the Disclosing Party, (ii) not to
    disclose the Conﬁdential Material received from a Disclosing Party, and to take commercially
    reasonable precautions to prevent such Conﬁdential Material from being disclosed, 1:0 anyone
    other than t0      and its Afﬁliates’ employees, subcontractors, ofﬁcers, directors, managers,
                        its

    partners, potential ﬁnancing sources, agents, consultants, professional advisers, members,
    attorneysandﬂrepresentativesiofiRecipientoriitsiAfﬁliatesi(eachiaiRepresentative’i’)iwhoiare
    assisting         due diligence 0r analysis on behalf of Recipient relating to a Potential
                   in the
    Transaction and have a need to know such Conﬁdential Material; (iii) not t0 use such
    Conﬁdential Material 0r knowledge or information gained through review 0f Conﬁdential
    Material to gain a competitive or other advantage over the Disclosing Party or for any purpose
    other than t0 assist in the internal analysis and evaluation by Recipient of the Potential
    Transaction; (iv) not to disclose to any person 0r entity other than a Representative that
    discussions or negotiations are contemplated 0r taking place regarding any Potential Transaction
    or any of the terms, conditions, or other facts with respect to a Potential Transaction, including
              except as required by law; and (v) t0 ensure that each of its Representatives is informed
    its status,

    0f the conﬁdential nature of the Conﬁdential Material and is directed t0 comply with, all of the
    terms of this Agreement.      Company and Interested Party agree that neither party will be
    obligated to provide any Conﬁdential Material t0 the other party and that either party                  may
    terminate discussions ofthe Potential Transaction at any time.
             Company’s Conﬁdential Material  is a very valuable company asset.  The misuse 0r
    improper disclosure of such Conﬁdential Material could cause Company signiﬁcant competitive
    injury.   Interested Party, its Afﬁliates and Representatives are obligated to protect the
    Conﬁdential Material and to use such information only as authorized and for the beneﬁt of
    Company. Company takes reasonable measures to protect its Conﬁdential Material.

             Each Recipient’s obligations     set forth in this Section 3,      and the Disclosing Party’s rights
    and remedies with respect thereto, will remain in         full   force and effect for one (1) year from the
    date hereof.


             4.             Documents and Ownership of Conﬁdential Material. Each Recipient
                        Original
    agrees not t0      make
                         copies of the Conﬁdential Material except as necessary to assist it in its
    analysis 0f a Potential Transaction. At any time upon the Disclosing Party’s request, (i) all
   originals and hard copies 0f Conﬁdential Material will   be promptly destroyed by the Recipient,
    and   (ii) all   other copies 0f Conﬁdential Material in electronic or other
                                                                             medium, and all notes,
   work papers, 01* other materials 0r memoranda prepared 0r produced in any written, electronic 01'
   other medium by Recipient or Representatives dun'ng the ”course of 0r in connection with any
   investigation or analysis 0f the Potential Transaction based upon discussions With the Disclosing
   Palty, its Afﬁliates or Representatives 01' upon ﬁles, documents, records, reports 01‘ other
   Conﬁdential Material provided by 0r on behalf 0f the Disclosing Party, will be promptly


                                                        -2-
          1418398-2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 26 of 29 PageID #: 75




    destroyed and Recipient will promptly conﬁrm (email being sufﬁcient) such destruction to the
    Disclosing Party in writing. Notwithstanding anything herein to the contrary, Recipient and its
    Representatives may retain one or more copies of the Conﬁdential Material as may be required
    in accordance with         its   or their respective legal, compliance and/or automated backup archiving
    practices.



              Neither disclosure by the Disclosing Party 0f               its Conﬁdential Maten'al, nor anything

    contained in this Agreement, will           1'11
                                                       any manner convey or grant t0 the Recipient any ownership,
    license or other right or interest in              0r to any of the Disclosing Party’s Conﬁdential Material,
    mclﬁding any patent, copyright, mask work, trademark, service mark or other propn'etary rights
    or interests 0f the Disclosing Party. To the extent that any inventions, improvements, lcnow-how
    or trade secrets (hereinafter “Developments”) are ﬁrst made or conceived by Recipient while
    working with Disclosing Party’s Conﬁdential Material or Products, whether such Developments
    are   made     jointly With Disclosing Party 0r alone
                                                        by Recipient, Recipient hereby assigns to
    Disclosing Party     all    of
                              right  itsand interest in and to all such Developments together with
                                              title

    Whatever patents, copyrights 0r other forms of worldwide intellectual property, as may subsist
    thereon 0r therein, and agrees to sign, and have its employees, agents, contractors and/ or
    consultants sign such documents as may be necessary or desirable to vest title in such in
    Disclosing Party or        its   assignees, or t0 enable Disclosing Party or             its   assignees to better enj 0y   its
    rights to   such Information.

              5.      Communications          t0 Third Parties.


              Further, Interested Party acknowledges               and agrees    that   it   shall not    make any comment,
    statement, press release, publicity or written 0r verbal reference of any kind regarding Interested
    Party’s contractual relations and/or association with Company 0r otherwise make any oral 0r
    written reference 0f any kind regarding               its activities   hereunder or
                                                                            association in any way with
                                                                                             its

    the   Company     Without ﬁrst obtaining the express written consent 0f the Chief Executive Ofﬁcer
    of the Company.




          6.     Response to Legal Process. If a Recipient or its Representatives are requested,
   pursuant to subpoena or other legal process, to disclose any Conﬁdential Material ﬁmn'shed by
   or on behalf 0f a Disclosing Party, Recipient will to the extent legally permissible, provide the
   Disclosing Party with prompt notice in order that the Disclosing Party may seek a protective
   order 0r other appropriate remedy. If a protective order 0r other remedy is not obtained, 0r the
   Disclosing Party waives compliance With the provisions 0f this Agreement, Recipient (or its
   Representatives) Will furnish only that portion 0f the Conﬁdential Material which is legally
   required and will exercise its commercially reasonable efforts to obtain a protective order or
   other reliable assurance that conﬁdential treatment will be accorded the Conﬁdential Material.
   Notwithstanding anything herein             to the contrary, Recipient         and   its    Representatives shall not be



                                                                  -3-
          1418398—2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 27 of 29 PageID #: 76




    required t0 notify the Disclosing Party if the disclosure is made to a federal 0r state
                                                                                            regulatory
    agency, self—regulatory organization, 0r governmental agency in the course 0f such authority’s
    routine examinations 0r inspections not targeted at the Disclosing Party 0r the
                                                                                             Potential
    Transaction.


                  7.     Accuracy.    Each Recipient acknowledges              that neither the Disclosing Party,    its
    Afﬁliates nor Representatives                   make any
                                               representation or warranty as t0 the accuracy or
                                              (i)
    completeness of any Conﬁdential Material, or (ii) will incur any liability to the Recipient as a
    result 0f  any reliance upon 0r use of Conﬁdential Material by the Recipient. Only those
    representationsiandiiwarrantiesithatimay’bennadeﬁnmﬂefnﬁtive written agreement for the
    Potential Transaction, if and when executed and delivered, and subject to
                                                                              any limitations and
    restrictions contained in such agreement, will have any legal effect.


            8.     Governing Law; Jurisdiction. This Agreement will be governed by and construed
    1'11accordance with the laws 0f the State 0f Indiana Without regard t0 its conﬂict 0f law
    principles.  Each party agrees that jurisdiction of any judicial action for enforcement 0f or
    relating to this Agreement Will be exclusively in, and each party agrees to
                                                                                    submit t0 the
    jurisdiction of, the state or federal courts located in
                                                       Marion County, Indiana, provided that (i) a
    ﬁnal judgment in any such action may be enforced in any other jurisdiction
                                                                                  by suit 0n the
    judgment, and (ii) any action for equitable relief may be brought in any other court having
    personal jurisdiction over the defendant. EACH PARTY WAIVES ALL RIGHTS TO A JURY
    TRLAL ON           ANY CLAIM OR CAUSE OF ACTION BASED UPON OR RELATING TO THIS
    AGREEMENT.

                 9.     Remedies. Each Recipient agrees that           (i)   a breach 0f this Agreement   by Recipient
    or     its   Representatives   may   result in irreparable       harm    to the Disclosing Party,   and monetary
    damages alone may not be an adequate remedy                  for such an actual or threatensd breach, and       (ii)
    therefore in addition t0 such other remedies as             may be
                                                                 available at law, a Disclosing Party will
   be      enn'tled to seek speciﬁc performance 0r other injunctive relief to
                                                                              prevent 0r restrain the breach
   0f this Agreement by Recipient, its Afﬁliates 0r Representatives without the requirement                    to post
   or obtain a bond or other security 0r prove actual damages.




                 10.    Beneﬁted   Assignment. This Agreement will be binding upon and inure to
                                   Parties;
   the beneﬁt 0f the parties t0 this       Agreement and
                                                 their respective permitted successors and assigns.
   Each Disclosing Party may assign its rights under this Agreement as a Disclosing Party t0
                                                                                               any
   successor 0r assign, provided that the successor 01‘ assign assumes the assignor’s obligations
   under this Agreement. Neither Recipient may assign its rights or delegate its obligations under
   this     Agreement     as a Recipient without the prior written consent 0f the Disclosing
                                                                                             Party.               No


                                                               -4-
           1418398-2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 28 of 29 PageID #: 77




    assignment or delegation by a party will relieve the party from                     its   obligations under this
    Agreement.

            ll.    Entire Aggeement; Amendment. This Agreement constitutes the entire agreement
    between the parties with respect t0 the subject matter of this Agreement and supersedes all other
    prior 0r contemporaneous agreements and understandings, both written and oral, between the
    parties with respect t0 such subject matter. This Agreement may be amended
                                                                                   only by a written
    instrument executed by both parties. This Agreement shall be construed Without regard to
                                                                                               any
    presumption or other rule requiring construction against the Party causing the Agreement t0 be
    drafted.


               12.      Severability.     The   invalidity   or unenforceability 0f any provision of this
    Agreement        will not affect the validity or enforceability ofany other provision of this Agreement.

               13.      Headings.       The headings    in this   Agreement    are inserted for convenience        of
    reference only and are not intended to be          pan of or to   affect the   meaning 0r   interpretation of this
    Agreement.

           14.          Countegparts.     This Agreement     may be
                                                          executed in two or more counterparts,
    each of which will be deemed to be an               of which Will constitute one and the same
                                                  original, but all
    agreement. The parties agree that facsimile or .pdf delivery 0f the executed document will
    constitute delivery 0f an original.




       1418398-2
Case 1:21-cv-00508-SEB-DLP Document 1-2 Filed 03/04/21 Page 29 of 29 PageID #: 78




          Executed as of the date ﬁrst written above.




                                               By:

                                               Printed:
                                                        a
                                               STEAK N SHAKE ENTERPRISES,



                                                             JRv-k
                                                                                   l.   //?}
                                                                                          M4?
                                                                                        L.-
                                                                                                 INC.




                                               Title:      CF—p
                                                                            “Company”




                                               Fortress Investment           Group   LLC


                                               By:      WE}. Cm
                                               Printed:   Michael   J   .   Cohn

                                               Title:   Chief Compliance Ofﬁcer


                                                                            “Interested Party”




      1418398—2
